      Case 2:19-cr-00300-JCM-EJY Document 199 Filed 03/01/21 Page 1 of 4

      


 
      WILLIAM H. BROWN (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Suite 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Reymund Baluyut
  
                              UNITED STATES DISTRICT COURT
  
                                   DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                      2:19-cr-00300-JCM-EJY


                          Plaintiff,              STIPULATION TO CONTINUE

          vs.                                              SENTENCING

       REYMUND DE LOS SANTOS                             (Third Request)
       BALUYUT,

                          Defendant.


 
                IT IS HEREBY STIPULATED AND AGREED, by and between
 
      Nicholas A. Trutanich, United States Attorney, and Simon Kung, Assistant
 

   United States Attorney, counsel for the United States of America, and

      William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for defendant



      Reymund Baluyut, that the sentencing hearing currently scheduled for

   March 24, 2021, at 10:00 a.m., be vacated and continued sixty (60) days to

      May 24, 2021, or alternatively to a subsequent date and time convenient to


    the Court.
 
                This Stipulation is entered for the following reasons:


                                                 1
      Case 2:19-cr-00300-JCM-EJY Document 196
                                          199 Filed 02/19/21
                                                    03/01/21 Page 2 of 4

      


 
            1.   Based on the public health emergency brought about by the

    COVID-2019 pandemic, and the required social-distancing measures as
 
      recognized in the Court’s Temporary General Order 2020-05 Extended, the
 

    parties agree to continue the currently scheduled sentencing hearing from
 
      March 24, 2021, at 10:00 a.m. to a date and time convenient to the Court, but
  
      no sooner than thirty (60) days.
  

           2.   The previously assigned Assistant United States Attorney has

      left the office and this case was recently assigned to the undersigned



      Assistant United States Attorney. The additional time is necessary to allow

   new counsel for the Government sufficient time within which to be able to

      effectively prepare for the sentencing hearing.


         3.   This continuance allows defense counsel additional time to
 
      prepare for the hearing.
 
            4.   Defendant is out of custody and does not object to the need to
 

   continue sentencing.

            5.   The government agrees to the requested continuance.










 

 




                                             2
      Case 2:19-cr-00300-JCM-EJY Document 196
                                          199 Filed 02/19/21
                                                    03/01/21 Page 3 of 4

      


 
             6.   This continuance is not sought for purposes of delay, but for the

    reasons stated and to account for the necessary social-distancing in light of
 
      the COVID-2019 public health emergency.
 

           This is the third request for a continuance of sentencing.
 
             Date: February 19, 2021
  
          Counsel for REYMUND BALUYUT             NICHOLAS A. TRUTANICH
  
                                                  United States Attorney
  
          /s/ William Brown                       /s/ Simon Kung

          WILLIAM H. BROWN                        SIMON KUNG
       BROWN MISHLER, PLLC                     Assistant United States Attorney










 

 

 















 

 




                                              3
      Case 2:19-cr-00300-JCM-EJY Document 199 Filed 03/01/21 Page 4 of 4

      


 
      WILLIAM H. BROWN (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Suite 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Reymund Baluyut
  
                             UNITED STATES DISTRICT COURT
  
                                  DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                       2:19-cr-00300-JCM-EJY


                         Plaintiff,                    ORDER CONTINUING

          vs.                                              SENTENCING DATE

       REYMUND DE LOS SANTOS
       BALUYUT,

                         Defendant.


 
                Based on the pending stipulation of counsel, and good cause appearing
 
      therefore, the Court hereby vacates the current sentencing date of March 24,
 

   2021, at 10:00 a.m., and continues the date sixty (60) days, such that the new
                             6/2/21 at 10:30 AM
      sentencing date shall be ________________.



                DATED this
                      March___
                             1, day
                                2021.of February, 2021.



                                         UNITED STATES DISTRICT JUDGE


 

 




                                                4
